MITCHELL, J.
G. S. 1894, § 5530, provides that “women shall retain the same legal existence and legal personality after marriage as before marriage, and shall receive the same protection of all her rights, as a woman, which her husband does, as a man; and for any injury sustained to her reputation, person, property, character, or any natural right, she shall have the same right to appeal in her own name alone to the courts of law and equity, for redress and protection, that her husband has to appear in his name alone.” Section 5531 provides that “all property, real, personal and mixed and c-hoses in action owned by any married woman, or owned or held by any woman at the time of her marriage shall continue to be her separate property notwithstanding such niamage. * * *”
*383The obvious intent and effect of these statutory provisions is to preserve the separate legal existence of a married woman in respect to all her rights of person and property, and, to the extent necessary to the full exercise and protection of these rights, to give her in her own name all the remedies in the courts which she would have if unmarried. In Spencer v. St. Paul & S. C. R. Co., 22 Minn. 29, we held that this was the effect of section 5531 (Laws 18G9, c. 56), as respects her separate property. Section 5530 (Laws 1887, c. 207) extends this rule to all rights, of both person and property, and expressly gives her (what was implied in the previous statute) the same remedies in the courts for the protection ■of these rights which she would have if unmarried. The clearly-declared .policy of the statute in respect to the relation of husband and wife is that the latter can, in her own name and in any form of action, sue the former to enforce any right affecting her property, the same as if he were a stranger. As said in Spencer v. St. Paul & S. C. R. Co., supra,2 these rights are not in terms or by any fair implication made dependent (as defendant claims) upon the fact of her residence either with, or separate and apart from, her husband. To hold, as contended by defendant, that she may .only maintain an action in equity (which she could always do, by .a trustee or her next friend, in respect to her separate estate), would be to disregard not only the obvious spirit, but also the express language, of the statute, which declares that she shall have the .right to appeal to the courts of law and equity for redress.
Order affirmed.

 At page 32.